Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 10/26/2018 and IDS received 11/12/2018 have been entered.
Priority
This application is a 371 of PCT/EP2017/059691 (filed 4/25/2017) which claims foreign application EPO 16167461.9 (filed 4/28/2016).

Status of Claims
Claims 1-11 are presented for examination on the merits. 

Specification
Continuation data is missing on page 1 of the specification. 

Claim Interpretation
Claims 7-8 recite only intended purposes or natural results of the claimed method without providing patentable structural limitations to the claimed active method step of claim 1, therefore, claims 7-8 are rejected together with their independent claim 1 as long as the only active method step of “culturing…” is taught by the cited art (see 102 rejection below). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "the light chain and the heavy chain".  There is insufficient antecedent basis for this limitation in claim 1. 
Claim 8 recites the limitation "the linkage” (in line 2) and “the heavy chain" (in line 3).  There are insufficient antecedent basis for these limitations in claim 1. 
Claim 11 recites the limitation "the bioreactor".  There is insufficient antecedent basis for this limitation in claim 1. Should claim 11 depend on claim 9?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecklau (J of Biotechnology, 2016, 218:53-63).
Hecklau teaches a method of culturing cells in medium containing S-sulfocysteine (page 53, title and abstract).
For Claims 1-3, 5, 7-8 and 10: the reference teaches a method comprising: culturing cells expressing trisulfide bond protein: CHO cells expressing a human mAb (page 54, right column, 1st full paragraph++) in a feed medium does not contain any significant amounts of cysteine/cysteine (cysteine deficient, page 54, right column, 1st full paragraph, line 3++) but comprises 1.5 mM (page 54, right column, 1st full paragraph, line 2++, claims 3 and 10) S-sulfocysteine sodium salt (page 55, Table 1 3rd column, claim 2) at neutral pH 6.95 (page 55, left column, 2nd full paragraph, line 2, claim 5).
Claims 4 and 6: the reference teaches the cell culture medium is CellventoTM CHO-220 (page 54, right column, line 3++) which inherently contains all the claimed ingredients.
For Claims 9 and 11: the reference teaches filling bioreactor a liquid cell culture medium, incubating the cells in the bioreactor and adding a feed medium comprises S-sulfocysteine to the bioreactor (spin tube fed-batch, page 56, Fig. 2, except the control with added cysteine).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3, 5-10 of US patent No. 10626364. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of culturing cells in a medium comprising S-sulfocysteine, wherein the instant application directs to cells expressing protein that can form trisulfide bonds and the patent direct to the intended use of increase glutathione level, therefore the method of instant application is rendered obvious of the patent.



Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653